DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed June 02, 2022.
Claims 1, 3-10, 12, and 14-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Examiner notes Applicant’s acceptance of the invitation to participate in the Deferred Subject Matter Eligibility Response (DSMER) pilot program. The submitted amendments have been considered and the previous rejection under 35 USC 101 has been maintained. The DSMER rules for responding to this rejection must be followed.
The previous rejections under 35 USC 112 have been withdrawn in response to the submitted amendments, however the submitted amendments introduced new grounds of rejection discussed below.
Applicant’s arguments filed June 02, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Neither the Bogaard nor the Lohmeier references include the above limitations of the disclosure. Bogaard recites parking supplier 40 related services which are not the same as services by a third party performed distal to a drop-off and a pickup such as mechanical repair but also because the Bogaard parking supplier 40 related services are not distal to the drop-off and pickup. 
Examiner respectfully disagrees. Regarding the term distal, a valet service typically contains a drop-off/pickup location as well as a lot containing spots that are separate from the drop-off/pickup location. In the ordinary operation of a valet the valet employees typically accept cars upon arrival at the drop-off/pickup location, park the cars in a lot, wait at the drop-off/pickup location until the customer returns, travel by foot to the parked location in a lot, and return to the drop-off/pickup location with the vehicle. Distal, a common medical term, has been interpreted in the context this claim to mean away from the location of drop-off/pickup. Distal has not been defined by the specification. According to the broadest reasonable interpretation, any car that has been valet parked is going to be parked in an area distal from the drop-off/pickup location. Even assuming the lot is connected to the drop-off/pickup location, the lot and all the parking spaces within the lot are distal the drop-off/pickup location. 
Regarding the performance of services by a third party these arguments have been fully considered but are moot in view of the new grounds of rejection below.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Also, the Lohmeier reference recites nested borrowing but does not include any payment services to a third party for consideration of services distal to the drop-off and pickup of the vehicle.
Examiner respectfully disagrees. Lohmeier [0129], [0130] indicate secondary borrowing includes a rental cost.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Claims 5 and 15 
The prior references do not recite, teach or reasonably suggest the limitations of claims 5 and 15. Borrowing of Lohmeier without payment is not the same as renting as dependent claim 5 and 15 disclose because there is no consideration for payment in borrowing even if it were a service. Applicant therefore respectfully requests the withdrawal of rejections of these claims.
Examiner respectfully disagrees. Lohmeier [0129], [0130] indicate secondary borrowing includes a rental cost.

Applicant’s remaining arguments have been fully considered but are moot in view of the new grounds of rejection. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement sheets filed June 02, 2022 are informal and contain a mixture of handwritten notes and typed text, wherein the handwritten notes are not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The amendment filed June 02, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, underlined below, is not supported by the original disclosure is as follows:
FIG. 4 is a flow chart of steps of a mobile application and a method for managing a valet parking of a vehicle per a multipark valet in accordance with a present embodiment of the disclosure. The steps include negotiating 210 a drop-off and a pickup time and location of the vehicle from a selected valet provider, reserving 220 a valet parking of the vehicle via the selected provider, transacting 230 a fee for the valet parking paid from a user to the valet provider and determining 240 associated services for the vehicle to be performed by a third party while parked distal to the drop-off and the pickup time and location. The steps also include making a payment 250 to the third party for the performance of the associated services distal to the drop-off and pickup time and location. 
FIG. 5 is a block diagram of component modules for managing a valet parking of a vehicle per a multipark valet in accordance with an embodiment of the present disclosure. The component modules include a negotiating module 310 configured for a drop-off and a pickup time and location of the vehicle from a selected valet provider, a Attorney Docket No. 797306 Senal No. 16/813,312 Amendment and Response to Office Action per DSMERreserving module 320 configured for a valet parking of the vehicle via the selected provider, a transacting module 330 configured for a fee for the valet parking paid from a user to the valet provider and a determining module 340 configured for associated services for the vehicle to be performed by a third party while parked distal to the drop- off and pickup time and location. The component modules also include a payment module 350 configured for a payment to the third party for the performance of the associated services distal to the drop-off and pickup time and location. 

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 6-9 are objected to because of the following informalities: they use the language “pickup time and place” where the independent claims use the phrase “pickup time and location,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1, which claims 5 depends from, requires a third party perform associated services. Specification p. 3 Line 10 is the only place renting a vehicle to a user is discussed and this is only discussed as the potential service and not in terms of providing the rental to a service provider. Claim 5 requires renting “to the third party,” which is the third party already performing associated services. There is no discussion of renting the vehicle to the third party service provider already paid for providing an associated service.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 contain the limitation “… drop-off and the pickup time and location … ” first introduced in claim 1 line 3 and claim 12 line 5, which is indefinite because it does not convey which items are required by the claim. This limitation could be interpreted as a two, three, or four item list. First, it could be interpreted as a two item list 1) a drop-off and a pickup time, and 2) a location, which would be in compliance with the routine practice of valet providers where there is a single location a driver drops off and picks up a vehicle. Second, this limitation could be interpreted as 1) a drop-off, 2) a pickup time, and 3) a location, which would be grammatically literal. This limitation could also be interpreted as a four item list 1) a drop-off time, 2) a drop-off location, 3) a pickup time, and 4) a pickup location, which is possible because the time and location are characteristics of drop-off and pickup meaning each type of item can be applied to the other. Therefore, it cannot be determined which items are required by this limitation. 
Claims 2-11 and 13-20 depend upon either claims 1 or 12 and therefore inherit the above rejection of claims 1 and 12. Examiner notes this language is repeated in the independent claim and throughout the dependent claims and each instance is indefinite for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to “a computer program product comprising a computer readable storage medium” typically covers products that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) in view of the ordinary and customary meaning of computer program product, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer program product comprising a computer readable storage medium” and therefore are directed to a signal per se. Thus, claims 12-20 are rejected as being directed to non-statutory subject matter. For the purposes of compact prosecution claims 12-20 are being treated as directed toward a manufacture.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 recite a series of steps and therefore recite a process.
Claims 12-20 have been interpreted as directed toward a manufacture for compact prosecution purposes.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 12, as a whole, are directed to the abstract idea of making a valet parking reservation with associated services, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by reciting negotiating and reserving a valet parking with associated services. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting a business relation between the valet provider and a user. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting instructions for making a valet parking reservation. See MPEP 2106.04(a)(2)(II)(C).  The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting making a reservation with associated services. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “making a valet parking reservation with associated services,” is recited by claiming the following limitations: negotiating a drop-off and pickup, reserving valet parking, transacting a fee, and determining associated service. The mere nominal recitation of a computer readable storage medium does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2-7, 11, and 13-17, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: reserving a new valet reservation using location, modifying a reservation, reserving a favorite valet provider, renting a parked vehicle, contracting for car cleaning, contracting for a repair, and managing the valet service.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 12 recite the additional elements: a computer readable storage medium which are used to perform the negotiating, reserving, transacting, and determining steps. The computer readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of valet parking in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing valet parking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer readable storage medium. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (describing “data” and “memory” as generic computer components). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer readable storage medium. See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a computer readable storage medium. See MPEP 2106.05(f). The claims limit the field of use by reciting valet parking providers. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 8-10 and 18-20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogaard et al. (U.S. P.G. Pub. 2012/0130891 A1), hereinafter Bogaard, in view of Westerman et al. (U.S. P.G. Pub. 2003/0046146 A1), hereinafter Westerman.

Claim 1. 
Bogaard discloses a method of managing a valet service for a vehicle, the method comprising: 
negotiating a drop-off and a pickup time and location of the vehicle from a selected valet provider (Bogaard [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0051], [0068] valet; [0082] provide a user with a list of parking spaces that meet the user’s parking preferences and are proximate to the mobile computing device location; [0083] determine whether the user selected an available parking space); 
reserving a valet parking of the vehicle via the selected valet provider (Bogaard [0039] send the user identifier and parking identifier to the server; [0052] parking space search and reservation service; [0084] user may confirm they want to reserve the selected parking space and, if so, for what duration of time; [0051], [0068] valet); 
transacting a fee for the valet parking paid from a user to the valet provider (Bogaard [0053] process transaction; [0075] server can process payment; [0085] ancillary service cost considered when processing the payment transaction; [0086] process payment transaction; [0051], [0068] valet); and
Regarding the following limitation:
determining associated services for the vehicle to be performed by a third party while parked distal to the drop-off and the pickup time and location; and 
Bogaard discloses determining associated services for the to be performed while parked distal to the drop-off and the pickup time and location (Bogaard [0051], [0068] variety of ancillary services; [0085] determine if ancillary services were selected). However, Bogaard does not disclose a third party performing the associated services, but Westerman does (Westerman [0015] services include routine maintenance and non-routine repairs, car washes, and oil changes; [0018] service provider database includes a listing of the services rendered and the most appropriate service provider for a work order is identified; [0020] account manager makes arrangements with the service provider). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a third party providing vehicles services of Westerman for the parking provider providing additional services of Bogaard. Both a third party providing additional services and a parking provider providing additional services are known in the vehicle services art as known providers of additional vehicle services. Thus, the simple substitution of one known element in the art of vehicle services for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Bogaard’s system with the improved functionality to allow a parking provider to offer a wider variety of additional services through third party contracting without having to dedicate the resources (e.g. materials, labor, tools, or training) to offer the variety of additional service available through third party contracting.
Regarding the following limitation: 
making a payment to the third party for the performance of the associated services distal to the drop-off and the pickup time and location.
Bogaard discloses making a payment for the performance of the associated services distal to the drop-off and the pickup time and location (Bogaard [0085] ancillary service cost considered when processing the payment transaction). However, Bogaard does not disclose making a payment to the third party for performance of the associated services, but Westerman does (Westerman [0021] upon satisfaction that the work order is complete, the account manager completes payment and returns the vehicle to the client; [0023] account manager processes client payment for the services rendered). 
One of ordinary skill in the art would have been motivated to include payment to a third party for services rendered by a third party to complete the transaction. It would have been obvious to one of ordinary skill in the art before the effective filing date to include payment to a third party for additional services as taught by Westerman in the system of Bogaard, since the claimed invention is merely a combination of old elements in the art of vehicle services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Bogaard’s system with the improved functionality to allow a parking provider to offer a wider variety of additional services through third party contracting without having to dedicate the resources (e.g. materials, labor, tools, or training) to offer the variety of additional service available through third party contracting.

Claim 2. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving a new valet reservation via a GPS (global positioning satellite) location of the vehicle, a location of a selected valet provider and a drop-off and pickup time disclosure (Bogaard [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0045] GPS location used to identify a parking space; [0080] transmit GPS location to the server).

Claim 3. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving an existing valet reservation via modifying a drop-off and a pickup time and location (Bogaard [0034], [0048] duration may be extended). 

Claim 4. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving a known valet provider reservation via a predetermined GPS location of the vehicle, a predetermined location of the known valet provider and a predetermined drop-off and pickup time (Bogaard [0035], [0036] user’s parking session history; [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0045] GPS location used to identify a parking space; [0080] transmit GPS location to the server).

Claim 6. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard as modified in claim 1 by Westerman, teaches: 
wherein determining associated services for the vehicle to be performed by the third party while parked distal to the drop-off and the pickup time and place further includes contracting for a car wash and a car detailing (Bogaard [0051], [0068] vehicle cleaning services).

Claim 7. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard as modified in claim 1 by Westerman, teaches: 
wherein determining associated services for the vehicle to be performed by the third party while parked distal to the drop-off and the pickup time and place further includes contracting a mechanical repair to the vehicle to be parked (Bogaard [0051] maintenance services). 

Claim 10. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard as modified in claim 1 by Westerman, teaches: 
wherein the transacting a fee for the valet parking paid from a user to the valet provider further includes paying the fee to the third party via a third party payment service (Bogaard [0033] payment providers).

Claim 11. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
managing the valet service for the vehicle via a dedicated screen for the user, a dedicated screen for the valet provider and a dedicated screen for an administrator (Bogaard [0035] interface provided is preferably a graphical user interface; [0036] server is accessible by user, parking supplier, or payment provider may access and edit the data within their respective accounts).

Claim 12. 
Bogaard in view of Westerman teaches all the elements of claim 12 as shown above in claim 1.

Claim 13. 
Bogaard in view of Westerman teaches all the elements of claim 13 a shown above in claim 2.

Claim 14. 
Bogaard in view of Westerman teaches all the elements of claim 14 as shown above in claim 3.

Claim 16. 
Bogaard in view of Westerman teaches all the elements of claim 16 as shown above in claim 6.

Claim 17. 
Bogaard in view of Westerman teaches all the elements of claim 17 as shown above in claim 7.

Claim 20. 
Bogaard in view of Westerman teaches all the elements of claim 20 as shown above in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8-9, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogaard in view of Westerman further in view of Lohmeier et al. (U.S. P.G. Pub. 2015/0371153), hereinafter Lohmeier.

Claim 5. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein determining associated services for the vehicle while parked further includes renting the vehicle to the third party for a time the vehicle is to be parked (Lohmeier [0112] determine whether vehicle is available for nested borrowing; [0113] system is configured to permit nested offers before a borrower has parked the vehicle at the handoff location; [0115] proposed vehicle availability record; [0017] identify a suitable match between the approved vehicle availability record and a currently pending shared vehicle request; [0118] create a reservation; [0119] secondary borrowers pickup; [0123] secondary borrower returns the vehicle to the dropoff location; [0129] secondary borrowing includes a rental cost).
One of ordinary skill in the art would have recognized that applying the known technique of allowing a sub-rental during the parking period of Lohmeier to the value added ancillary services of Bogaard (Bogaard [0051], [0068], [0085]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lohmeier to the teaching of Bogaard would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sub-rental during the parking period. Further, applying rental services to the ancillary services of Lohmeier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the parking user to recoup the costs associated with parking by renting their idle vehicle to generate revenue.

Claim 8. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein the negotiating a drop-off and a pickup time and place of the vehicle from a selected provider further includes receiving the vehicle a location distal from a location of the valet parking (Lohmeier [0030], [0037], [0080] update listing of shared vehicle availability information (locations and time periods) to provide real-time-capable shared vehicle reservation functionality; [0066], [0084], [0097], [0101], [0105], [0111], [0113], [0114], [0119], [0123], [0125], [0130], [0132], [0133] agreed dropoff location; [0077], [0100], [0119], [0126], [0128] parking location).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an agreed upon dropoff location of Lohmeier for the parking location of Bogaard. Both parking at a particular parking space as indicated in Bogaard and agreeing on a parking location in Lohmeier are known in the parking art as places to leave a vehicle. Thus, the simple substitution of one known element in the art of parking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to allow the parking user to park wherever they can rather than going through the hassle of finding a particular location.

Claim 9. 
Bogaard in view of Westerman teaches all the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein negotiating a drop-off and a pickup time and place of the vehicle from a selected provider further includes a pickup of the vehicle from a third party vehicle rental provider (Lohmeier [0112] determine whether vehicle is available for nested borrowing; [0113] system is configured to permit nested offers before a borrower has parked the vehicle at the handoff location; [0115] proposed vehicle availability record; [0017] identify a suitable match between the approved vehicle availability record and a currently pending shared vehicle request; [0118] create a reservation; [0119] secondary borrowers pickup; [0123] secondary borrower returns the vehicle to the dropoff location).
One of ordinary skill in the art would have been motivated to include the teachings of Lohmeier in the system of Bogaard for the same reasons discussed above in claim 5.

Claim 15. 
Bogaard in view of Westerman and Lohmeier teaches all the elements of claim 15 as shown above in claim 5.

Claim 18. 
Bogaard in view of Westerman and Lohmeier teaches all the elements of claim 18 as shown above in claim 8.

Claim 19. 
Bogaard in view of Westerman and Lohmeier teaches all the elements of claim 19 as shown above in claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628